Citation Nr: 1517071	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for alcoholism, to include as secondary to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service from July 1983 to May 1985 and from August 1986 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In this decision, the Board is reopening the claim of entitlement to service connection for an acquired psychiatric disorder.  The merits of that claim, as well as the claim for service connection for alcohol dependence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New and material evidence has been submitted as to the claims of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


CONCLUSION OF LAW

The claim of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156 , 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of service connection for an acquired psychiatric disorder should be reopened. 

      Prior Decisions

The claim of service connection for an acquired psychiatric disorder, initially claimed as posttraumatic stress disorder (PTSD), anxiety, and depression, was first denied in an April 2005 rating decision.  The claim was denied for no current diagnosis of PTSD, and for lack of nexus evidence regarding anxiety and depression.  

In June 2005, the Veteran filed a notice of disagreement with the April 2005 rating decision.  A Statement of the Case (SOC) was sent to her in July 2006, however, she failed to perfect her appeal to the Board and no additional evidence was received within one year of the April 2005 rating decision.  Thus, this claim became final as to all evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302, 20.1100, 20.1103; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

In November 2008, the Veteran filed a petition to reopen her claim.  The RO again denied her claim for lack of nexus evidence in March 2009.  She filed a notice of disagreement to the denial in September 2009 and was issued a SOC in April 2010.  Again she failed to perfect her appeal to the Board and no additional evidence was received within one year of the March 2009 rating decision.  Therefore, this rating decision is also final as to the evidence of record.  Id.  

In August 2010, the Veteran filed a petition to reopen her claim.  The RO again denied her claim for lack of nexus evidence in September 2010.  No correspondence was received from the Veteran and no additional evidence was received within one year of the September 2010 rating decision, respectively.  Therefore, this rating decision is also final as to the evidence of record.  Id.  

      New Evidence

Since the September 2010 rating decision, the Veteran has submitted additional private treatment records dated through 2013 that show continued treatment for psychiatric disorders.  Further, a June 2012 private mental health record references adult sexual abuse as a trauma.  No additional comment was provided. 

Additionally, records from the Social Security Administration (SSA) have been obtained and associated with the Veteran's claims file.  According to the June 2013 Supplemental Statement of the Case (SSOC), these SSA records show treatment for PTSD, bipolar disorder, attention deficit hyper-activity disorder (ADHD), and substance abuse.  However, the CD on which the records are contained has been cracked and cannot be reviewed.  As the Veteran maintains that her psychiatric disorders manifested in service and have continued on a persistent and recurrent basis, the credibility of this evidence is assumed for the limited purposes of reopening this claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening her claim for service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  


REMAND

These claims must be remanded to obtain additional documentary evidence and to obtain VA examinations.

As an initial matter, the Board notes the CD on which the Veteran's SSA records are contained is cracked and cannot be read.  Therefore, additional attempts must be made to obtain a copy of these records.  

Further, any outstanding VA records dated since August 2010, or private treatment records relevant to the Veteran's claims should also be requested if in existence.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

As for her remanded claims, the Veteran asserts she was assaulted while in the military and has suffered from PTSD and other psychiatric disorders since.  She further states that her substance abuse problem is the result of her psychiatric disorders.  

Disability resulting from drug or alcohol abuse, since it is willful misconduct, generally cannot be service connected as a matter of law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of drugs or alcohol is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

However, the Veteran has not been afforded a VA examination with regard to the remanded claims.  Because each claim raises complex medical questions outside the competence of the Board as a lay adjudicator to resolve, and because the evidence is otherwise inadequate to resolve the issues, a VA examination is necessary.  See 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that she provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should request that she complete a release for all identified records.

Also notify the Veteran that she may submit any further written statements from herself and/or from other people who have first-hand knowledge describing the history of her in-service and/or post-service symptoms.

The Veteran should be provided an appropriate amount of time to submit this evidence.
 
2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder. 

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary Release, request that she obtain the records and provide them to VA.
 
3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.
 
4.  Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

5.  After completion of the above requested development, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed psychiatric disorders.  

A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner is asked to confirm whether the paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions.  Then, based on the record review and examination results, the examiner is requested to identify all currently diagnosed psychiatric disorders.  


For each diagnosed disorder, the examiner is asked to specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the currently identified psychiatric disorder, had its onset coincident with service, became manifest within a one-year period following her discharge from service, or is otherwise causally related to any event or circumstance of her active service, to include any type of physical assault. 

The examiner is also asked to offer a detailed explanation fully expressing his/her reasoning as to why and how all conclusions and opinions are reached.  This explanation should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated, plus any independent knowledge or research supporting and justifying the opinion.  The following considerations are of particular importance:

(a) The examiner is asked to carefully consider the Veteran's own assertions regarding the onset and continuity of her symptomatology.  The examiner is particularly asked to clarify whether the chronology/continuity of the Veteran's reported symptoms and history are consistent with the nature of the current diagnosis.  If the examiner determines that the Veteran's lay assertions are mistaken, the examiner should identify the medical reasons why her lay opinion is incorrect. 


(b) If the examiner relies on an absence of evidence showing symptoms or treatment at any point during the Veteran's history, the examiner must explain either why silence in the record can be taken as proof that a doctor did not observe the symptom or why the fact would have normally been recorded if present (i.e., the examiner must explain why the absence of evidence is evidence of absence).  Similarly, if the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached. 

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


